Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 1 of 26   PageID #: 942



                        UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII


                                          CIV. NO. 18-00349 LEK-KJM
  SUZANNE BARRAN,

                     Plaintiff,

        vs.

  NANCY A. BERRYHILL, Acting
  Commissioner of Social Security,

                     Defendant.


             ORDER GRANTING PLAINTIFF’S APPEAL AND REVERSING THE
            ADMINISTRATIVE LAW JUDGE’S SEPTEMBER 6, 2017 DECISION

                Before the Court is Plaintiff Suzanne Barran’s

  (“Plaintiff”) Complaint for Review of Social Security Disability

  Insurance Determination, filed on September 17, 2018, in which

  she appeals from Administrative Law Judge Jesse J. Pease’s

  (“ALJ”) September 6, 2017 Decision (“Appeal”).          The ALJ issued

  the Decision after conducting a hearing on August 25, 2017.

  [Administrative Record (“AR”) at 16.1]        The ALJ ultimately

  concluded that Plaintiff was not disabled, for purposes of the

  Social Security Act, from May 6, 2014 through the date of the

  Decision.     [Decision, AR at 17.]



        1The Decision, including the Notice of Decision –
  Unfavorable and the List of Exhibits, is AR pages 13-29.
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 2 of 26   PageID #: 943



              On February 15, 2019, Plaintiff filed her Opening

  Brief.    [Dkt. no. 12.]    Defendant Nancy A. Berryhill, Acting

  Commissioner of Social Security (“the Commissioner”), filed her

  Answering Brief on May 1, 2019, and Plaintiff filed her Reply

  Brief on May 14, 2019.      [Dkt. nos. 16, 17.]      The Court finds

  this matter suitable for disposition without a hearing pursuant

  to Rule LR7.1(c) of the Local Rules of Practice for the United

  States District Court for the District of Hawaii (“Local

  Rules”).    Plaintiff’s Appeal is granted, and the ALJ’s Decision

  is vacated.    The case is remanded to the ALJ for further

  proceedings.

                                  BACKGROUND

              On March 2, 2015, Plaintiff protectively filed an

  application for a period of disability and disability insurance

  benefits, alleging a disability beginning May 6, 2014 (“alleged

  onset date”).     The claim was denied, initially, and because it

  was filed in a prototype office, there was no reconsideration

  request.2    On June 29, 2015, Plaintiff filed a request for a

  hearing.    [Decision, AR at 16.]      At the August 25, 2017 hearing,


        2See Soc. Sec. Admin., Programs Operations Manual System
  (POMS), DI 12015.100 Disability Redesign Protoype Model
  (effective 9/16/19 to present),
  http://policy.ssa.gov/poms.nsf/lnx/0412015100 (describing, inter
  alia, the elimination of the reconsideration step prototype test
  states).



                                       2
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 3 of 26   PageID #: 944



  Plaintiff was represented by Jennifer Lyons, Esq., on behalf of

  Sean Sullivan, a non-attorney representative.          June Hagen, an

  impartial vocational expert (“VE”), also appeared and testified.

  [Id.]   In the instant Appeal, Plaintiff disputes the ALJ’s

  findings beginning with step one of the five-step sequential

  analysis to determine whether a claimant is disabled.

              At step one, the ALJ found that, from April 25, 2016,

  to November 15, 2016, Plaintiff worked as a bedside nurse,

  earning above substantial gainful activity levels.           [Id. at 18.]

  The ALJ also found that Plaintiff had not engaged in substantial

  gainful activity since the alleged onset date.          The ALJ declined

  to make a determination at step one based on Plaintiff’s work,

  choosing instead to complete the five-step analysis and make a

  decision at step five.      [Id.]

              At step two, the ALJ determined Plaintiff had the

  following severe impairments:

              right shoulder impingement; history of right C6-7
              herniated disc, with right C7 radiculopathy,
              status-post cervical discectomy & fusion on
              October 30, 2014 (e.g., Exhibit 2F, pages 52-53),
              with residual pain and radiculopathy; brachial
              neuropathy; arthritis of the left knee (e.g.,
              Exhibit 13F, pages 31 and 171), and; left rotator
              cuff syndrome (20 CFR 404.1520(c)).

  [Id. (emphasis omitted).]       Plaintiff’s records showed a history

  of thyroidectomy, stripping and ligation of varicose veins,

  which the ALJ considered non-severe because Plaintiff did not


                                       3
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 4 of 26   PageID #: 945



  allege these as impairments and the evidence did not indicate

  they were severe.     [Id. at 19 (citing Exhibit 2E, page 2).3]

  Plaintiff did not allege, and the ALJ found no evidence of, a

  severe mental impairment.       [Id.]

              At step three, the ALJ determined Plaintiff “does not

  have an impairment or combination of impairments that meets or

  medically equals the severity of one of the listed impairments

  in 20 CFR Part 404, Subpart P, Appendix 1” as to either § 1.02

  (addressing major dysfunction of a joint) or § 1.04 (addressing

  disorders of the spine).      [Id. (emphasis omitted).]

              Before reaching step four, the ALJ determined

  Plaintiff had the residual functioning capacity (“RFC”) to

              lift, carry, push or pull 20 pounds occasionally
              and 10 pounds frequently, she can stand/walk for
              6 hours out of an 8-hour workday, and she can sit
              for 6 hours out of an 8-hour workday (i.e., light
              exertion (20 CFR 404.1567(b); SSR 83-10)); she
              can perform postural activities frequently; she
              cannot climb ladders, ropes, or scaffolds; she
              can frequently use her shoulders for reaching
              except for only occasional above shoulder work
              bilaterally; she my frequently (i.e., 2/3 of the
              workday (e.g., SSR 83-10)), be allowed to keep
              her head in a comfortable position to the front,

        3Exhibit 2E is the Disability Report – Adult, dated
  March 3, 2015; [AR at 196-205;] page 2 of Exhibit 2E contained a
  section titled “Medical Conditions” where Plaintiff was asked to
  “[l]ist all of the physical or mental conditions . . . that
  limit your ability to work” and to “[l]ist each condition
  separately.” [AR at 197.] Plaintiff listed: “Right arm
  Radiculopathy,” “Cervical Condition,” and “Right shoulder
  tendonitis/bursitis.” [Id.]



                                          4
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 5 of 26   PageID #: 946



              and; she cannot perform work with a conveyer
              belt, due to repetitive turning of the head
              required in such work (20 CFR 404.1520(e)).

  [Id. (emphasis omitted).]

              In considering Plaintiff’s symptoms to determine

  Plaintiff’s RFC, the ALJ looked at: opinion evidence; and all

  symptoms and the extent that they could be reasonably accepted

  as consistent with the objective medical evidence.           [Id.]   The

  ALJ followed the two-step process to: 1) determine whether there

  is a physical or mental impairment that could reasonably be

  expected to produce the Plaintiff’s pain or other symptoms; and

  2) “evaluate the intensity, persistence, and limiting effects of

  the claimant’s symptoms to determine the extent to which they

  limit the claimant’s functional limitations.”          [Id. at 20.]

              The ALJ determined Plaintiff’s medically determinable

  impairments reasonably caused the alleged symptoms, but

  Plaintiff’s complaints regarding intensity, persistence, and the

  limiting effects were not consistent with the medical evidence

  and other evidence in the record.        [Id.]   Plaintiff complained

  of pain when lifting, pushing, and standing, and used a heating

  pad, physical therapy, and over the counter pain medication for

  pain relief.    [Id.]    She had limited range of motion in her

  right arm, had trouble brushing/washing her hair, and could not




                                       5
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 6 of 26   PageID #: 947



  squat.       [Id. (citing Exhibit 3E).4]   She testified that she felt

  pain in her shoulders when talking on the phone and her hand

  would go numb.       [Id.]

                 However, Plaintiff testified that she could: drive a

  car short distances; shop in stores; make simple meals

  regularly; do light housework such as cleaning and laundry (but

  not lifting the ironing board or a laundry basket); and sit,

  stand, walk, climb stairs, and kneel.         [Id. (citing

  Exhibit 3E).]       Plaintiff could lift a gallon of milk in her

  right hand.       [Id.]   Plaintiff worked for about six months in

  2016 in substantial gainful activity at medium to heavy levels

  of exertion, and she relocated from Virginia to Hawai`i.            [Id.]

  A February 2015 progress note indicated she only had

  intermittent neck pain when carrying laundry and grocery bags.

  [Id. (citing Exhibit 4F, page 5).5]


          4   Exhibit 3E is the Function Report – Adult, dated March 24,
  2015.       [AR at 206-16.]

          5
         Exhibit 3F is medical records from Plaintiff’s
  neurological examinations and cervical discectomy; pages 5-6
  consist of the operative report for Plaintiff’s C6-C7 anterior
  cervical discectomy and arthrodesis, by Vladimir Dadashev, M.D.,
  dated October 30, 2014. [AR at 354-55.] An anterior cervical
  discectomy “is a type of neck surgery that involves removing a
  damaged disc to relieve spinal cord or nerve root pressure and
  alleviate corresponding pain, weakness, numbness, and tingling.”
  Kevin O’Neill, MD, MS, , ACDF: Anterior Cervical Discectomy and
  Fusion, SPINE-health, https://www.spine-
  health.com/treatment/spinal-fusion/acdf-anterior-cervical-
  discectomy-and-fusion (last visited June 5, 2019). “Arthrodesis
                                               (. . . continued)
                                        6
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 7 of 26   PageID #: 948



              Plaintiff’s medical records indicated that, from May

  through August of 2014, Plaintiff complained of upper back and

  neck pain radiating down her right arm, and was treated with

  cervical spine epidural steroid pain block injections.             [Id.

  (citations omitted).]      Plaintiff had a cervical discectomy on

  October 30, 2014, and a November 2014 electromyogram showed

  “normal, uneventful neurophysiologic monitoring.”           [Id. at 21

  (citing Exhibits: 2F, pages 51-55; 3F, pages 5-6).6]           In December

  2014, Dr. Dadashev noted that, while Plaintiff still had neck

  and right shoulder ache, most of her arm pain had resolved and

  she felt “‘much better.’”       [Id. (quoting Exhibit 3F, page 9).7]

  In December 2015 and January 2015, Plaintiff had neck pain when

  turning her heard or staying in a constant position, but the ALJ




  is the fusion of vertebrae over a joint space that occurs
  through a natural process or as a result of surgical procedure.
  In surgery, arthrodesis, or fusion between two vertebrae, can be
  achieved by placing bone graft and/or bone graft substitute to
  bridge the vertebrae so that new bone grows into the spaces.”
  Arthrodesis Definition, SPINE-health, https://www.spine-
  health.com/glossary/arthrodesis (last visited June 5, 2019).

        6Exhibit 2F at pages 51-55 is the Operative Report from
  Winthrop-University Hospital, dated November 2, 2014, regarding
  Plaintiff’s C6-C7 anterior cervical discectomy and arthrodesis,
  Surgical Pathology Report dated October 30, 2014, and Imaging
  Report dated October 30, 2014. [AR at 322-26.]

        7Exhibit 3F at page 9 is a follow up note from
  Dr. Dadashev, dated December 10, 2014. [AR at 358.]



                                       7
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 8 of 26   PageID #: 949



  determined “this is addressed by limiting her to keeping her

  head in a comfortable position.”         [Id. (citations omitted).]

              In February 2015, Plaintiff “had neck cramping and

  pain when lifting heavy weights,” [id. (citing Exhibit 4F, pages

  9 and 12),8] but the ALJ stated this is addressed by limiting her

  to lifting only twenty pounds occasionally and ten pounds

  frequently, [id.].     Further, in February and March 2015,

  progress notes indicated: Plaintiff “could move all her limbs

  well”; “her musculoskeletal examination was unremarkable”; and

  “she had a pain block injection to the right shoulder.”            [Id.

  (citing Exhibits: 5F; 10F, page 3).9]        Plaintiff’s complaints of

  neck pain were also addressed by limiting her to keeping her

  head in a comfortable position, with only frequent postural

  activities.    [Id. (citing Exhibits 4F, pages 1 and 3; 13F, pages

  3 and 5).10]




        8Exhibit 4F at page 9 is a treatment note from Chris Moros,
  M.D., dated February 6, 2015, and page 12 is a treatment note
  from Dr. Moros dated February 3, 2015. [AR at 369, 372.]

        9Exhibit 5F is Anthony S. Horvath, M.D.’s “Encounter
  details” for Plaintiff’s office visit, dated February 6, 2015.
  [AR at 469-72.] Exhibit 10F at page 3 is part of Dr. Horvath’s
  “Encounter details” for Plaintiff’s office visit, dated
  February 7, 2015. [AR at 499.]

        10
         Exhibit 4F at page 1 is a treatment note from Dr. Moros,
  dated March 9, 2015, [AR at 361,] and page 3 is a treatment note
  from Dr. Moros, dated March 6, 2015, [AR at 363]; Exhibit 13F at
  page 3 is a treatment note from Dr. Moros dated March 12, 2015,
                                               (. . . continued)
                                       8
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 9 of 26   PageID #: 950



               Six months or more after the October 30, 2014 surgery,

  Plaintiff was doing well and had only minimal numbness, but

  further into November and December 2015, she experienced

  difficulty doing household chores, such as mopping, vacuuming,

  and lifting heavy grocery bags.        [Id. (citing Exhibit 13F, pages

  33-60).11]    In 2016, Plaintiff reported feeling “pain when

  keeping her head bent down for an extended period of time,

  lifting her right arm up over her head, or lifting more than 8

  pounds,” and she “reported some periodic stiffness and localized

  pain in the upper back that sometimes radiated to her neck and

  right shoulder area, and her cervical spine and right shoulder

  were tender to palpation.”       [Id. (citing Exhibit 13F, pages 62,

  65, 69, 71, 77-114).12]      In June, July, and August 2016,

  Plaintiff “had pain and numbness as well as cervical and

  paraspinal tenderness, but her neck pain was localized and no



  [AR at 576,] and page 5 is a treatment note from Dr. Moros dated
  March 27, 2015. [AR at 578.]

        11
         Exhibit 13F at pages 33-60 are treatment notes from
  Dr. Moros between the dates of November 6, 2015 and December 30,
  2015. [AR at 606-33.]

        12
         The following pages in Exhibit 13F are records from
  Dr. Moros: page 62 is a January 4, 2016 re-evaluation note; [AR
  at 635;] page 65 is a January 12, 2016 treatment note; [AR at
  638;] page 69 is a January 20, 2016 treatment note; [AR at 642;]
  page 71 is a January 22, 2016 treatment note; [AR at 644;] and
  pages 77-114 are treatment notes between the dates of
  February 8, 2016 to June 6, 2016, [AR at 650-87].



                                       9
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 10 of 26   PageID #:
                                    951


 longer traveled to her arm and right hand,” and, although she

 had reduced flexion and/or extension, she gained normal strength

 and sensation.    [Id. at 21-22 (citing Exhibit 9F, pages 1-9).13]

 In December 2016, Plaintiff’s x-rays “showed no fractures,

 subluxations, dislocations, or significant abnormalities, and

 she had normal strength and no weakness of the upper

 extremities.”    [Id. at 22 (citing Exhibit 13F, page 155).14]

            The ALJ found that, in early 2017, Plaintiff

 complained of right-side cervical pain, weakness in her upper

 extremities, and received a pain block injection; still, her

 active range of motion was only slightly limited, she had good

 shoulder motion but with pain, her grip was good, and her

 sensation and strength were normal.        [Id. (citing Exhibits: 11F,

 pages 2 and 7; 12F, pages 1-5, 9, 12, and 14; 13F, page 159).15]




       13
        Exhibit 9F at pages 1-9 are records from Robert Iadevaio,
 M.D., dated June 22, 2016, and August 15, 2016. [AR at 484-92.]

       14
        Exhibit 13F at page 155 is the first page of the report
 by Steven Goodman, M.D., dated December 12, 2016. [AR at 728.]

       15
        Exhibit 11F at page 2 is the Daily Note/Billing Sheet for
 Dr. Hecht, dated January 12, 2017, [AR at 516,] and page 7 is
 the Physical Therapy Initial Examination for Dr. Hecht, dated
 January 12, 2017. [AR at 521.] Exhibit 12F at pages 1-5 are
 Plaintiff’s medical records dated January 18, 2017 from Megan
 Kelly, PA-C, and Costa Soteropoulos, M.D.; [AR at 551-55;] page
 9 is Plaintiff’s January 30, 2017 medical record from Katherine
 Morgan, PA-C, and Dr. Soteropoulos; [AR at 559;] and pages 12
 and 14 are portions of Plaintiff’s medical records from
 Dr. Soteropoulos, [AR at 562, 564]. Exhibit 13F at page 159 is
                                              (. . . continued)
                                     10
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 11 of 26   PageID #:
                                    952


 Plaintiff received another pain block in April 2017, and May and

 June 2017 progress notes indicated she had pain and local

 tenderness, but otherwise had normal reflexes, coordination,

 posture, and gait, and there was no evidence of, inter alia,

 deformity or scoliosis.      [Id. (citing Exhibit 13F, pages 163,

 165, 167; 12F, pages 16-22).16]      Plaintiff had corticosteroid

 pain block injections to her left knee in June 2017, but the ALJ

 found no indication that this limited Plaintiff to less than six

 hours of standing/walking.      [Id. (citing Exhibit 13F, pages 67,

 75, 77, and 83).17]

            As to the opinion evidence, in June 2015, Jerome

 Caiati, M.D., concluded that Plaintiff could: sit, stand, walk,

 bend, and climb on an unrestricted basis; and reach, push, pull

 on an unrestricted basis with her left upper extremity, but with

 limitations to her right side.       [Id. at 23 (citing



 Plaintiff’s medical record from Dr. Goodman dated February 6,
 2017. [AR at 732.]

       16
        Exhibit 13F at pages 163, 165, and 167 are Dr. Goodman’s
 progress notes dated April 3, 2017, April 24, 2017, and June 20,
 2017, respectively. [AR at 736, 738, 740.] Exhibit 12F at
 pages 16-22 are Plaintiff’s medical records from PA-C Morgan,
 dated May 15, 2017 and PA-C Kelly, dated June 22, 2017. [AR at
 566-72.]

       17
        Exhibit 13F at pages 67, 75, 77, and 83 are Dr. Moros’s
 progress notes dated January 12, 2016, February 3, 2016,
 February 8, 2016, and February 16, 2016, respectively. [AR at
 640, 648, 650, and 656.]



                                     11
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 12 of 26   PageID #:
                                    953


 Exhibit 7F).18]    Dr. Caiati is not a treating source, but the ALJ

 gave Dr. Caiati’s opinions great weight because he is familiar

 with the Social Security disability program, and his conclusions

 were consistent with the medical evidence.         [Id.]

            Plaintiff’s treating physician, Chris Moros, M.D.,

 stated Plaintiff was “totally disabled” in October 2014 and

 November 2016.    [Id. (citing Exhibits: 4F, page 40; 13F, page

 142).19]   The ALJ noted “an opinion on disability is reserved to

 the Commissioner,” and that Dr. Moros did not provide a

 function-by-function analysis.       [Id. (citing Exhibits: 4F,

 page 40; 13F, page 142).]      The ALJ concluded that he did not

 need to request a follow up function-by-function analysis by

 Dr. Moros because the treatment Dr. Moros provided Plaintiff

       18
        Dr. Caiati is the orthopedic consultative examiner used
 by the State Agency in June 2015 whom Plaintiff was referred to
 by the Division of Disability Determination for an orthopedic
 examination. [AR at 475.] Exhibit 7F is Dr. Caiati’s
 Orthopedic Examination, [AR at 475-79,] and page 3 is his
 diagnosis and prognosis of Plaintiff’s abilities. [Id. at 477.]

       19
        Exhibits 4F at page 40 is a certification from Dr. Moros
 dated October 7, 2014, stating Plaintiff was in his care for
 “cervical” and is “TOTALLY DISABLED AT THIS TIME.” [AR at 400.]
 Exhibit 13F at page 142 is a certification form, signed by
 Dr. Hecht on November 15, 2016, stating Plaintiff was in his
 care for “Both Shoulders Neck” and is “TOTALLY DISABLED AT THIS
 TIME.” [AR at 715 (emphasis in original).] The form was
 apparently issued after a November 15, 2016 office visit, during
 which Dr. Hecht opined: “Patient is disabled as of today.” [AR
 at 713.] Dr. Hecht noted Plaintiff’s restricted range of motion
 and tenderness in her left shoulder, but that no fractures or
 dislocations were visible on an x-ray. [Id.]



                                     12
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 13 of 26    PageID #:
                                    954


 does not justify additional limitations from those indicated in

 the RFC.   [Id.]

            Since there was no State Agency medical opinion, the

 ALJ concluded that 20 C.F.R. § 404.1527(e), addressing State

 Agency medical consultants, did not apply.         [Id.]   However, in

 June 2015, a single decisionmaker concluded Plaintiff could

 perform light exertion with limited reaching with the right

 upper extremity, which further supported the ALJ’s RFC.              [Id.

 (citing Exhibit 2A).20]

            At step four, the ALJ determined Plaintiff was unable

 to perform any of her past relevant work, which the VE

 “classified as a General Duty Nurse, Dictionary of Occupational

 Titles (‘DOT’) #075.364-010, skilled Specific Vocational

 Preparation (‘SVP’) 7, medium level of exertion,” but which

 Plaintiff actually performed at the heavy level.           [Id.]

            At step five, the ALJ considered Plaintiff’s age

 (forty-six), her education (college-level), [id. at 23 (citing

 Exhibit 2E, page 3),21] and past experience (General Duty Nurse




       20
        Exhibit 2A is the Disability Determination Explanation,
 dated June 18, 2015. [AR at 59-67.] It was prepared by
 “J. Kelson, SDM.” [AR at 65, 67.]

       21
        Exhibit 2E is the Disability Report – Adult,
 dated March 3, 2015; page 3 at section 5 titled “Education and
 Training Information” states that Plaintiff has had “3 years of
 college,” completed in 2014. [AR at 198.] However, Plaintiff
                                              (. . . continued)
                                     13
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 14 of 26   PageID #:
                                    955


 with knowledge of medicine, medical procedures, and patient

 care), and concluded Plaintiff has skills transferable to

 occupations existing in significant numbers within the national

 economy, [id. at 24].      At the hearing, the VE testified that the

 following jobs were available to Plaintiff:

              1.    Companion, DOT #309.677-010, light level of
                    exertion, semi-skilled SVP 3, with 80,000
                    jobs in the national economy;

              2.    Personal Attendant, DOT #309.674-014, light,
                    semi-skilled SVP 3, with 6,100 national
                    jobs, and;

              3.    Office Nurse, DOT #075.374-014, light,
                    skilled SVP 7, with 239,000 national jobs.

 [Id. at 24.]      The ALJ concluded that, even if Plaintiff could

 not perform the full range of light exertional-level work given

 her limitations set forth in the RFC, her transferable work

 skills and the available occupations were sufficient to conclude

 that Plaintiff is not disabled under Medical-Vocational Rule

 202.22.     [Id. (citing (SSR 83-14).22]

              In the instant Appeal, Plaintiff first argues the ALJ

 committed legal error by failing to follow the five-step

 analysis when he failed to identify and adjudicate Plaintiff’s

 claim as to two periods of disability, one open, and one closed,


 testified that she obtained her associate’s degree after two
 years of college. [8/25/17 Hrg. Trans., AR at 52.]

       22   SSR 83-14 is available at 1983 WL 31254.



                                     14
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 15 of 26   PageID #:
                                    956


 separated by a period of substantial gainful activity.           [Opening

 Brief at 1.]    Plaintiff argues the second period of disability

 was caused by her left shoulder injury, medical evidence of

 which the ALJ improperly ignored.        Second, Plaintiff argues the

 ALJ erred in his treatment of the medical evidence by giving

 more weight to a non-treating doctor than Plaintiff’s treating

 specialists.

                                  STANDARD

 I.    Review of Social Security Decisions

            The Ninth Circuit conducts a de novo review of a

 district court’s order in a social security appeal.          Treichler

 v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir.

 2014).   Thus, in reviewing the Commissioner’s decision, this

 Court applies the same standards the Ninth Circuit applies.

            A court will only disturb the Commissioner’s decision

 if it is not supported by substantial evidence or if it is based

 on legal error.     Id.   “Substantial evidence is more than a mere

 scintilla but less than a preponderance; it is such relevant

 evidence as a reasonable mind might accept as adequate to

 support a conclusion.”      Hill v. Astrue, 698 F.3d 1153, 1159 (9th

 Cir. 2012) (citation and internal quotation marks omitted).            In

 reviewing a decision by the Commissioner, a district court must

 consider the entire record as a whole.        Id.   Where the

 inferences reasonably drawn from the record would support either

                                     15
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 16 of 26   PageID #:
                                    957


 affirmance or reversal, the district court may not substitute

 its judgment for the ALJ’s.       Molina v. Astrue, 674 F.3d 1104,

 1111 (9th Cir. 2012).      To ensure a court does not substitute its

 judgment for the ALJ’s, it must “‘leave it to the ALJ to

 determine credibility, resolve conflicts in the testimony, and

 resolve ambiguities in the record.’”        Brown-Hunter v. Colvin,

 806 F.3d 487, 492 (9th Cir. 2015) (quoting Treichler, 775 F.3d

 at 1098).

 II.   Five-Step Analysis

             The following analysis applies in cases involving

 review of the denial of social security disability benefits.

                  For purposes of the Social Security Act, a
             claimant is disabled if the claimant is unable
             “to engage in any substantial gainful activity by
             reason of any medically determinable physical or
             mental impairment which can be expected to result
             in death or which has lasted or can be expected
             to last for a continuous period of not less than
             12 months.” 42 U.S.C. § 423(d)(1)(A). In order
             to determine whether a claimant meets this
             definition, the ALJ employs a five-step
             sequential evaluation. Parra v. Astrue, 481 F.3d
             742, 746 (9th Cir. 2007); 20 C.F.R.
             §§ 404.1520(a), 416.920(a). In brief, the ALJ
             considers whether a claimant is disabled by
             determining: (1) whether the claimant is “doing
             substantial gainful activity”; (2) whether the
             claimant has a “severe medically determinable
             physical or mental impairment” or combination of
             impairments that has lasted for more than 12
             months; (3) whether the impairment “meets or
             equals” one of the listings in the regulations;
             (4) whether, given the claimant’s “residual
             functional capacity,” the claimant can still do
             his or her “past relevant work”; and (5) whether
             the claimant “can make an adjustment to other

                                     16
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 17 of 26   PageID #:
                                    958


            work.” 20 C.F.R. §§ 404.1520(a), 416.920(a).
            The claimant bears the burden of proof at steps
            one through four. Parra, 481 F.3d at 746.

 Molina, 674 F.3d at 1110.      If the analysis reaches step five,

 the burden shifts to the Commissioner to prove the claimant can

 perform other work.     Garrison v. Colvin, 759 F.3d 995, 1011 (9th

 Cir. 2014).

                                 DISCUSSION

 I.    Step One Error

       A.   The ALJ’s Duty to Develop the Record

                 While it is true that it is incumbent on
            claimants to provide sufficient medical evidence
            of one or more disabling impairments, it has
            “long [been] recognized that the ALJ is not a
            mere umpire at [an administrative proceeding],
            but has an independent duty to fully develop the
            record[.]” Higbee v. Sullivan, 975 F.2d 558, 561
            (9th Cir. 1992, as amended Sept. 17, 1992) (per
            curiam); see also Sims v. Apfel, 530 U.S. 103,
            110-11 (2000) (“Social Security proceedings are
            inquisitorial rather than adversarial. It is the
            ALJ’s duty to investigate the facts and develop
            the arguments both for and against granting
            benefits[.]”). The ALJ has an obligation to take
            reasonable steps to ensure that issues and
            questions raised by medical evidence,
            particularly evidence from treating physicians,
            are addressed so that the disability
            determination is fairly made on a sufficient
            record of information, be it favorable or
            unfavorable to the claimant. See Tidwell v.
            Apfel, 161 F.3d 599, 602 (9th Cir. 1999); and,
            Cox v. Califano, 587 F.2d 988, 991 (9th Cir.
            1978); see also 42 U.S.C. § 421(h).

 Tucker v. Berryhill, Case No. 18-cv-01861-RMI, 2019 WL 4738222,

 at *6 (N.D. Cal. Sept. 27, 2019) (alterations in Tucker).


                                     17
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 18 of 26   PageID #:
                                    959


            “Ambiguous evidence, or the ALJ’s own finding
            that the record is inadequate to allow for proper
            evaluation of the evidence, triggers the ALJ’s
            duty to conduct an appropriate inquiry.”
            [Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th
            Cir. 2001)] (punctuation modified)[.] “The ALJ
            may discharge this duty in several ways,
            including: subpoenaing the claimant’s physicians,
            submitting questions to the claimant’s
            physicians, continuing the hearing, or keeping
            the record open after the hearing to allow
            supplementation of the record.” Tonapetyan, 242
            F.3d at 1150.

 Pope v. Comm’r of Soc. Sec. Admin., No. CV 17-394-TUC-LAB, 2018

 WL 2057635, at *4 (D. Ariz. May 3, 2018); see also Tonapetyan,

 242 F.3d at 1150 (“This duty extends to the represented as well

 as to the unrepresented claimant.” (citation omitted)).

       B.   The Evidence Triggered the ALJ’s Duty

            Plaintiff argues the ALJ erred by deciding that her

 work as a nurse at above substantial gainful activity levels

 from April 25, 2016 to November 15, 2016 was not substantial

 gainful activity.     [Opening Brief at 9.]      Plaintiff argues she

 had two periods of disability, separated by a period of work,

 not one continuous period of disability running from the alleged

 onset date, as found by the ALJ.23       [Id.]


       23This is not the argument Plaintiff presented to the ALJ.
 See Prehearing Mem., AR at 256 (arguing Plaintiff’s return to
 work from April 25, 2016 through November 15, 2016 was not
 substantial gainful activity). It was also not raised in her
 brief to the Appeals Council. See Appeals Council brief, AR at
 259-60.



                                     18
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 19 of 26   PageID #:
                                    960


              While not argued as the start of a new period of

 disability, Plaintiff raised the issue of her left shoulder as

 the cause of impairment to the ALJ in her testimony.           [8/25/17

 Hrg. Trans., AR at 40.]      Plaintiff explained to the ALJ that she

 tore her left rotator cuff during her 2016 return to work as a

 nurse, following what is now argued to have been a closed period

 of disability.    The injury occurred when she, with the

 assistance of only one other person, turned over an

 unresponsive, ventilated patient.        [Id.]   Plaintiff submitted

 medical evidence of her “5 x 4 mm high-grade articular and

 interstitial tear 12 mm proximal to the insertion”.          [MRI of

 left shoulder report, dated 2/6/17, AR at 752.]

              The ALJ noted Plaintiff’s left shoulder injury as part

 of the analysis at step two, listing her rotator cuff tear as

 one of Plaintiff’s impairments.       [Decision, AR at 18.]      Between

 the medical records, and Plaintiff’s testimony at the August 25,

 2017 hearing, the ALJ was sufficiently on notice that Plaintiff

 injured her left rotator cuff between April 25, 2016 and

 November 15, 2016, although the exact date of injury is not

 specified.    Furthermore, the ALJ was informed that Plaintiff’s

 left rotator cuff tear contributed to her decision to stop

 working the second time.      The ALJ, however, gave “great weight”

 to the RFC assessment performed by Dr. Caiati, on June 12, 2015,

 approximately ten months before the earliest possible left

                                     19
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 20 of 26   PageID #:
                                    961


 shoulder injury date.      See Decision, AR at 23.      When the ALJ

 rejected Dr. Moros’s October 2014 opinion and Dr. Hecht’s

 November 2016 opinion that Plaintiff was disabled, [Decision, AR

 at 23,] the ALJ failed to mention that Dr. Hecht’s November 15,

 2016 visit note also reflected the disability opinion and noted

 her restricted range of motion and tenderness in her left

 shoulder.    [11/15/16 visit note, AR at 713.]       Plaintiff’s visits

 to Dr. Goodman yielded similar opinions regarding Plaintiff’s

 left shoulder injury, followed by gradual improvement.           See

 3/6/17 visit note, AR at 734, 4/3/17 visit note, AR at 736,

 6/20/17 visit note, AR at 740-41.

              The evidence was inadequate to allow the ALJ to form a

 reasoned opinion at step one, as evidenced by the ALJ’s decision

 to not make a decision at step one.        Furthermore, evidence was

 ambiguous regarding Plaintiff’s injury to her left shoulder, her

 period of disability, and the appropriate characterization of

 her 2016 return to work.      See Tonapetyan, 242 F.3d at 1150.

 Therefore, “the ALJ’s duty to investigate the facts and develop

 the arguments both for and against granting benefits,” was

 triggered.    See Sims, 530 U.S. at 111 (citation omitted).

              Here, the ALJ did not reasonably discharge his duty to

 develop the record.     Even though Plaintiff did not argue she

 experienced two distinct periods of disability to the ALJ, she

 presented sufficient evidence to trigger the ALJ’s duty to

                                     20
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 21 of 26   PageID #:
                                    962


 investigate facts that could support a favorable decision.            See

 Smolen v Chater, 80 F.3d 1273, 1288 (9th Cir. 1996) (“In Social

 Security cases the ALJ has a special duty to fully and fairly

 develop the record and to assure that the claimant’s interests

 are considered.” (citation and quotation marks omitted)

 (emphasis added)).     Furthermore, Plaintiff’s failure to present

 the question did not relieve the ALJ of his obligation, pursuant

 to the inquisitorial nature of these proceedings, to investigate

 and pursue evidence both for, and against, the granting of

 benefits.    See Sims, 530 U.S. at 110-11.       Therefore, it was his

 duty to conduct an inquiry into the nature of her departure from

 work the second time, in light of reports from treating

 physicians as to her injury.       Giving great weight to a medical

 report that predates the onset of an allegedly debilitating

 injury while summarily disregarding the opinions of treating

 physicians does not fulfill the ALJ’s duty.         The ALJ’s

 investigation into these claims would have produced a more

 complete record upon which this Court could affirm or deny on

 the merits.    Regardless of the fact that the claim for a second

 disability period was not cogently presented before or during

 the hearing, questions of fact were adequately raised to

 obligate the ALJ to take reasonable steps to develop a

 sufficient record upon which he could make a fair decision.            See

 Tucker, 2019 WL 4738222, at *6; see also Barcena v. Colvin, Case

                                     21
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 22 of 26   PageID #:
                                    963


 No. CV 15-003997-JEM, 2016 WL 1089163, at *5 (C.D. Cal.

 March 18, 2016) (concluding that the ALJ discharged her duty to

 investigate by: informing the plaintiff that there was little

 evidence of a severe impairment; and suggesting that plaintiff’s

 representative supplement the record (citing Tidwell v. Apfel,

 161 F.3d 599, 602 (9th Cir. 1999)).24       Here, the ALJ did not take

 any reasonable steps to obtain additional information in

 response to the questions raised by testimony and evidence

 related to Plaintiff’s alleged second period of disability.            In

 particular, the ALJ failed to investigate Plaintiff’s left

 shoulder injury, which was the subject of Plaintiff’s testimony,

 the medical reports of at least two treating physicians, and an

 MRI.

 II.    Harmless Error

             “An error is harmless if it is inconsequential to the

 ultimate nondisability determination.”        Treichler, 775 F.3d at

 1099 (citation and internal quotation marks omitted).           Remand is

 not necessary if an error is harmless.        But, “where the ALJ’s

 error lies in a failure to properly discuss competent lay

 testimony favorable to the claimant, a reviewing court cannot

 consider the error harmless unless it can confidently conclude


        24
        Although the plaintiff’s representative agreed to
 supplement the record, the plaintiff never did so. Barcena,
 2016 WL 1089163, at *5.


                                     22
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 23 of 26    PageID #:
                                    964


 that no reasonable ALJ, when fully crediting the testimony,

 could have reached a different disability determination.”             Stout

 v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1056 (9th Cir.

 2006).   Here, where the error is not in the ultimate conclusion

 but instead in the ALJ’s failure to properly develop the record,

 the Court cannot conclude that no reasonable ALJ would have

 reached a different determination fully crediting testimony

 regarding Plaintiff’s left shoulder injury.         Therefore, the

 ALJ’s failure to develop the record in this case was not

 harmless.

 III. Ordinary Remand

             The Ninth Circuit has stated,

             when “the record before the agency does not
             support the agency action, . . . the agency has
             not considered all relevant factors, or . . . the
             reviewing court simply cannot evaluate the
             challenged agency action on the basis of the
             record before it, the proper course, except in
             rare circumstances, is to remand to the agency
             for additional investigation or explanation.”
             Fla. Power & Light Co. v. Lorion, 470 U.S. 729,
             744, 105 S. Ct. 1598, 84 L. Ed. 2d 643 (1985).
             The Supreme Court has referred to this remand
             requirement as the “ordinary ‘remand’ rule.”
             Gonzales v. Thomas, 547 U.S. 183, 185, 126 S. Ct.
             1613, 164 L. Ed. 2d 358 (2006) (internal
             quotation marks omitted).

 Treichler, 775 F.3d at 1099 (alterations in Treichler).              The

 ordinary remand rule applies in social security cases.           Id.       The

 Ninth Circuit will “generally remand for an award of benefits

 only in rare circumstances, where no useful purpose would be

                                     23
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 24 of 26   PageID #:
                                    965


 served by further administrative proceedings and the record has

 been thoroughly developed.”       Id. at 1100 (citations and internal

 quotation marks omitted).      The decision to depart from the

 ordinary remand rule and remand for the award of benefits is

 made pursuant to an analysis of the “credit-as-true” rule, which

 is sometimes referred to as the Varney rule, as the rule was

 developed in Varney v. Secretary of Health & Human Services.,

 859 F.2d 1396 (9th Cir. 1988).

            Under the “credit-as-true” rule, the Court engages in

 a three-step process on the issue on remand: 1) the court asks

 whether the ALJ failed to provide sufficient reasons for

 rejecting evidence, including claimant testimony and medical

 opinion evidence; 2) if the ALJ so erred, the court determines

 whether the record has been fully developed or if there are

 matters that must be resolved in order to make a determination

 of disability, and 3) if there are no outstanding issues and

 further proceedings would not be useful, it may find relevant

 testimony credible as a matter of law.        Treichler, 775 F.3d at

 1100-01.

            Here, as explained above, the ALJ did not provide

 sufficient reasons for rejecting evidence and failed to develop

 the record.    The proper remedy is further administrative

 proceedings to resolve conflicts and ambiguities in the record,

 receive further evidence, and otherwise develop the record as

                                     24
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 25 of 26   PageID #:
                                    966


 necessary.    See id.   Therefore, remand for the determination and

 award of benefits is inappropriate, and remand for further

 proceedings, in accordance with the ordinary remand rule, is

 warranted.

              Because the case is remanded for further proceedings

 on the ground that the ALJ did not properly develop the record

 at step one, it is not necessary to address Plaintiff’s

 remaining issues.     Those issues can adequately be addressed on

 remand, and rulings here will not secure for Plaintiff any

 relief beyond what has already been granted.         See Hiler v.

 Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012) (“Because we remand

 the case to the ALJ for the reasons stated, we decline to reach

 [plaintiff’s] alternative ground for remand.”).

                                  CONCLUSION

              On the basis of the foregoing, Plaintiff’s appeal of

 the Administrative Law Judge’s September 6, 2017 Decision is

 HEREBY GRANTED insofar as the ALJ’s Decision is VACATED and the

 case is REMANDED to the ALJ for further proceedings.

              There being no remaining issues in this case, the

 Court DIRECTS the Clerk’s Office to enter judgment and close the

 case immediately.

              IT IS SO ORDERED.




                                      25
Case 1:18-cv-00349-LEK-KJM Document 20 Filed 11/26/19 Page 26 of 26   PageID #:
                                    967


            DATED AT HONOLULU, HAWAI`I, November 26, 2019.




 SUZANNE BARRAN VS. NANCY A. BERRYHILL, ETC.; CV 18-00349 LEK-
 KJM; ORDER GRANTING PLAINTIFF'S APPEAL AND REVERSING THE
 ADMINISTRATIVE LAW JUDGE'S SEPTEMBER 6, 2017 DECISION




                                     26
